DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 9, and 17 were amended. Claims 21-23 were added. Claims 1-5, 7-13, 15-19, and 21-23 are pending and are examined in this office action.
Claims 1-5, 7-13, 15-19, and 21-23 are rejected under 35 USC 112(b).
Claims 1-4, 7-12, 15-19 and 21-23 are rejected under 35 USC 101 for being directed to an abstract idea without significantly more. Claims 5 and 13 are not rejected under 35 USC 101. See response to arguments.
Claims 1-5, 7-13, 15-19, and 21-23 are rejected under 35 USC 103. See response to arguments.

Response to Arguments
	35 USC 112(f)
	Applicant’s arguments filed 09/27/2021 regarding the interpretation under 35 USC 112(f) have been fully considered, but are moot. Upon further consideration, based on the formatting of the method and product claims and instructions to perform language of the system claim the claims are determined not to invoke 35 USC 112(f). 

	35 USC 101
	Applicant’s arguments filed 09/27/2021 regarding the rejection under 35 USC 101 have been fully considered, but are not persuasive.

	Applicant argues, see especially pages 10-11, that the claims are “directed to a particular processing approach in which variables, such as the direction of travel, head rotation, and eye velocity, are evaluated and processed on the basis of various inputs” and “is based on the hypothesis that neurons McRo, Inc. v. Bandai Namco Games America, the claims are “different than conventional approaches that use different rules, different structures, and different techniques” and represent an improvement in computer or computer-related technology. 
	Examiner respectfully disagrees. The claims rejected under 35 USC 101 are directed to performing a matrix factorization, which is a mathematical concept. The steps for performing the factorization include further recitations of the abstract idea. As was made clear in SAP America, Inc. v. InvestPic, LLC, an improvement in the realm of an abstract idea does not make a claim eligible under 35 USC 101. 

	Applicant further argues that the recitation of “the number of basis vectors being selected to co-optimize for both accuracy in prediction of a focus of expansion during reconstruction of the population code matrix and encoding density in the basis element matrix for efficiency” is an additional element which integrates he abstract idea into a practical application. 
	Examiner respectfully disagrees. Performing a selection is a mental process. The recitation of “co-optimizing for both accuracy in prediction of a focus of expansion during reconstruction of the population code matrix and encoding density in the basis element matrix for efficiency”. The broadest reasonable interpretation of this limitation in view of the existing indefiniteness issues raised under 35 USC 112(b) encompasses only the idea of a solution or outcome and fails to recite details of how the co-optimization is accomplished. This is a mere instruction to apply the judicial exception, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

	35 USC 103
	Applicant’s arguments filed 09/27/2021 regarding the rejection under 35 USC 103 have been fully considered, but are not persuasive.


	Examiner respectfully disagrees. Examiner notes first that this limitation is indefinite as described regarding the rejection under 35 USC 112(b). Olshausen selects a number of basis vectors based on considerations of both accuracy and sparseness. Encoding density and sparseness are different ways of referring to the same phenomenon. That is, a measure of sparseness is also a measure of density and vice versa. Olshausen performs a selection using the energy function in equation (14) on page 3315. This results in a selection based on considerations of both error and sparseness/density as described in the current rejection. This appears analogous to, e.g., Figure 5 of the specification where the number of basis vectors is not chosen simply to minimize sparseness (i.e., maximize density). Rather, the number of basis vectors is selected based on both factors. That is, both Applicant’s invention and Olshausen make the selection by considering both factors, which falls within the broadest reasonable interpretation of the claim as understood in view of the existing indefiniteness issues. 

	Applicant’s further arguments that the remaining references fail to cure the deficiencies of Olshausen are moot, as Olshausen is not deficient for the reasons given above.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.
 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13, 15-19, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1, 9, and 17 recite “the individual input stimuli” in the evaluating/evaluate step and in the arranging/arrange step. However, this limitation lacks proper antecedent basis the first time it occurs. For the purposes of examination, this limitation is being interpreted as “the individual input stimuli instances”.
	Dependent claims 2-5, 7-8, 10-13, 15-16, 18-19 and 21-23 do not resolve the issue and are rejected with the same rationale.

	Claims 1, 9 and 17 recite “the number of basis vectors being selected to co-optimize for both accuracy during reconstruction of the population code matrix and encoding density in the basis element matrix for efficiency”. The recitation of “to co-optimize for both accuracy during reconstruction of the population code matrix and encoding density in the basis element matrix for efficiency” is recited as an intended result of the selection. However, a person of ordinary skill in the art would not be able to determine whether or not any particular selection achieves this result because the “accuracy”, “encoding density” and “efficiency” can be defined/measured in different ways and can be weighted differently. That is, without a clear way to measure accuracy, encoding density, and efficiency they are relative terms of degree which render the scope of the co-optimization indefinite. The determination as to whether or not a particular selection achieves the co-optimization depends on how a particular person of ordinary skill in the art would choose to measure accuracy, encoding density, and efficiency. Two different people of ordinary skill in the art could reasonably reach different conclusions as to whether or not a particular selection achieves the co-optimization, rendering the scope of the claim indefinite. 
	For the purposes of examination, the co-optimization will be interpreted broadly and encompasses accuracy and encoding density both being used to perform the selection and the encoding density being efficient in the sense of resulting in a functioning model.


	Claims 21-23 further recite “wherein selecting the number of basis vectors comprises selecting a least number of basis vectors to co-optimize for both accuracy during reconstruction of the population code matrix and for density in the basis element matrix”. Similar to the discussion of claims 1, 9 and 17 above, a person of ordinary skill in the art would not be able to determine whether or not any particular selection is “least” among selection which achieve co-optimization because the “accuracy” and “encoding density” can be defined/measured in different ways and can be weighted differently. That is, without a clear way to measure accuracy and encoding density, they are relative terms of degree which render the scope of the co-optimization indefinite. The determination as to whether or not a particular selection achieves the co-optimization depends on how a particular person of ordinary skill in the art would choose to measure accuracy and encoding density, and how these factors would be weighted. Two different people of ordinary skill in the art could reasonably reach different conclusions as to whether or not a particular selection achieves the co-optimization, rendering the scope of the claim indefinite.
	For the purposes of examination, the co-optimization will be interpreted broadly and encompasses accuracy and encoding density both being used to perform the selection and the encoding density being efficient in the sense of resulting in a functioning model. A selection will be interpreted as least so long as there is not a smaller number of basis vectors which results in precisely the same accuracy and encoding density. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-12, 15-19 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 PEG for more details of the analysis.
	
	Step 1
According to the first part of the analysis, in the instant case claims 1-4, 7-8 and 21 are directed to a method; claims 9-12, 15-16 and 22 are directed to a system comprising at least a computing device; and claims 17-19 and 23 are directed to a non-transitory computer-readable medium. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
	
Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

	Claim 1 includes the following recitation of an abstract idea:
	evaluating, …, individual input stimuli instances among a set of input stimuli (This step is a recitation of evaluating input data. Performing an evaluation of input stimuli instances among a set of input stimuli is practical to perform in the human mind. This is a recitation of an abstract idea
	arranging, …, the population of encoded feature values for each of the individual input stimuli into a population code matrix; (This step is a recitation of arranging values into a matrix. Arranging values into a matrix is practical to perform in the human mind, perhaps assisted by pen and paper. This is a recitation of a mental process.)
	selecting, …, a number of basis vectors for use as a set of weights in a neural network, the number of basis vectors being selected (This step is a recitation of selecting a number of vectors for use a set of weights. A person could practically select a number of basis vectors for use as a set of weights in a neural network. For example, a person could consider the measures of error and sparseness presented in as-filed Figure 5 and decide that an optimal value appears to occur at 64. This is a recitation of a mental process.)
	when factorizing the population code matrix into a basis element matrix and a contribution coefficient matrix(This step is a recitation of factoring a matrix into a first matrix of coefficients and a second matrix of basis element, which is a mathematical concept. Performing the previously addressed selection in the context of performing a mathematical operation does not change the determination that the “selecting” is a mental process and that the “factorizing” is a mathematical concept.)
	factorizing, …, the population code matrix into  the basis element matrix and the contribution coefficient matrix using the number of basis vectors as an input parameter of the factorizing. (This step is a recitation of factoring a matrix into a first matrix of coefficients and a second matrix of basis element, which is a mathematical concept.)

	Claims 2-4 recite at least the abstract idea identified above with respect to claim 1. 

	Claim 7 recites at least the abstract idea identified above. Claim 7 further recites
	wherein the factorizing comprises non-negative matrix factorizing. 
	This is a recitation of a particular mathematical algorithm for performing matrix factorization. This is a recitation of a mathematical concept.

	Claim 8 recites at least the abstract idea identified above with respect to claim 1.

	Claims 9-12 and 15 recite substantially similar subject matter to claims 1-4 and 7, respectively, and recite the same abstract idea.

	Claim 16 recites at least the abstract idea identified above. 

	Claims 17-19 recite substantially similar subject matter to claims 1-2 and 13, respectively, and recite the same abstract idea.

Claim 21 recites at least the abstract idea identified above with respect to claim 1. Claim 21 further recites
wherein selecting the number of basis vectors comprises selecting a least number of basis vectors (This step is a recitation of selecting a number of vectors for use a set of weights. A person could practically select a number of basis vectors for use as a set of weights in a neural network. For example, a person could consider the measures of error and sparseness presented in as-filed Figure 5 and decide that a least optimal value appears to occur at 64. This is a recitation of a mental process.)

Claims 22-23 recite substantially similar subject matter to claim 21, and recite the same abstract idea.

Step 2A, Prong 2
	Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception 

	Claim 1 further recites 
	a computing device (This is a recitation of generic computer equipment configured to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	…using a set of feature encoding units, (This is a recitation of generic computer equipment or instructions used by the computing device configured to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	to generate a population of encoded feature values for each of the individual input stimuli; (This is a recitation of gathering a particular type of data (i.e., encoded feature values) to be analyzed using the abstract idea. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
	to co-optimize for both accuracy in prediction of a focus of expansion during reconstruction of the population code matrix and encoding density in the basis element matrix for efficiency; and (The recitation of co-optimization for accuracy and encoding density for efficiency recites only the idea of a solution or outcome and fails to recite details of how the co-optimization is accomplished. This is a mere instruction to apply the judicial exception, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	The claim does not recite an improvement to computer technology or any other technology. Considered individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application.	

	Claim 2 further recites the following additional elements which do not integrate the abstract idea into a practical application:
	further comprising generating a set of input stimuli to cover a range of features in a feature space. (This is a recitation of using as input stimuli a set which covers a range of features in feature space. This is a restriction on a type or source of data to be analyzed by the abstract idea, which is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
	The claim does not recite an improvement to computer technology or any other technology. Considered individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application.	

	Claim 3 further recites the following additional elements which do not integrate the abstract idea into a practical application:
	wherein the set of input stimuli comprises at least one translational, rotational, or deformational optic flow stimuli. (This appears to be a restriction on a type or source of data to be analyzed by the abstract idea, which is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
	The claim does not recite an improvement to computer technology or any other technology. Considered individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application.	

	Claim 4 further recites the following additional elements which do not integrate the abstract idea into a practical application:
	wherein the set of input stimuli comprises at least one facial-related feature stimuli. (This appears to be a restriction on a type or source of data to be analyzed by the abstract idea, which is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)


	Claim 7 does not recite further additional elements which might integrate the abstract idea into a practical application. The claim does not recite an improvement to computer technology or any other technology. Considered individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application.	

	Claim 8 further recites the following additional elements which do not integrate the abstract idea into a practical application:
	wherein the population code matrix can be converted to a weight matrix compatible with a neuromorphic computing device. (This limitation restricts the type of data to be analyzed to data which can be converted to a weight matrix compatible with a neuromorphic computing device. This is an attempt to limit the abstract idea to a particular field of use or technological environment (neuromorphic computing), which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
	The claim does not recite an improvement to computer technology or any other technology. Considered individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application.	

	Claim 9 recites the following additional elements which do not integrate the abstract idea into a practical application: 
	A system for efficient neuromorphic population coding, comprising: a memory device comprising computer-readable instructions stored thereon; and a computing device configured through execution of the computer readable instructions, to: (This is a recitation of generic computer equipment configured to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	using a set of feature encoding units (This is a recitation of generic computer equipment or instructions used by the computing device configured to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	to generate a population of encoded feature values for each of the individual input stimuli; (This is a recitation of gathering a particular type of data (i.e., encoded feature values) to be analyzed using the abstract idea. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
	to co-optimize for both accuracy in prediction of a focus of expansion during reconstruction of the population code matrix and encoding density in the basis element matrix for efficiency; and (The recitation of co-optimization for accuracy and encoding density for efficiency recites only the idea of a solution or outcome and fails to recite details of how the co-optimization is accomplished. This is a mere instruction to apply the judicial exception, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	The claim does not recite an improvement to computer technology or any other technology. Considered individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application.	

	Claims 10-12 and 15 do not recite further additional elements which might integrate the abstract idea into a practical application. The claims do not recite an improvement to computer technology or any other technology. Considered individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application.	

	Claim 16 further recites the following additional elements which do not integrate the abstract idea into a practical application:
	wherein the computing device comprises a neuromorphic computing device. (This is a high level recitation of a neuromorphic computing device. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f). Moreover, this appears to be an attempt to limit the abstract 
	The claim does not recite an improvement to computer technology or any other technology. Considered individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application.	

Claim 17 recites the following additional elements which do not integrate the abstract idea into a practical application:
A non-transitory computer-readable medium including computer-readable instructions for efficient neuromorphic population coding stored thereon that, when executed by a computing device, directs the computing device to perform a method, comprising: (This is a recitation of generic computer equipment configured to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
using a set of feature encoding units, (This is a recitation of generic computer equipment or instructions used by the computing device configured to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	to generate a population of encoded feature values for each of the individual input stimuli; (This is a recitation of gathering a particular type of data (i.e., encoded feature values) to be analyzed using the abstract idea. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
	…to co-optimize for both accuracy in prediction of a focus of expansion during reconstruction of the population code matrix and encoding density in the basis element matrix for efficiency; and (The recitation of co-optimization for accuracy and encoding density for efficiency recites only the idea of a solution or outcome and fails to recite details of how the co-optimization is accomplished. This is a mere instruction to apply the judicial exception, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)


Claims 18-19 do not recite further additional elements which might integrate the abstract idea into a practical application. The claim does not recite an improvement to computer technology or any other technology. Considered individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application.	

Claim 21 further recites the following additional elements which do not integrate the abstract idea into a practical application:
to co-optimize for both accuracy during reconstruction of the population code matrix and for density in the basis element matrix. (The recitation of co-optimization for accuracy and encoding density for efficiency recites only the idea of a solution or outcome and fails to recite details of how the co-optimization is accomplished. This is a mere instruction to apply the judicial exception, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
The claim does not recite an improvement to computer technology or any other technology. Considered individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application.	

Claim 22 further recites the following additional elements which do not integrate the abstract idea into a practical application:
to co-optimize for both accuracy during reconstruction of the population code matrix and for density in the basis element matrix. (The recitation of co-optimization for accuracy and encoding density for efficiency recites only the idea of a solution or outcome and fails to recite details of how the co-optimization is accomplished. This is a mere instruction to apply the judicial exception, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)


Claim 23 further recites the following additional elements which do not integrate the abstract idea into a practical application:
to co-optimize for both accuracy during reconstruction of the population code matrix and for density in the basis element matrix. (The recitation of co-optimization for accuracy and encoding density for efficiency recites only the idea of a solution or outcome and fails to recite details of how the co-optimization is accomplished. This is a mere instruction to apply the judicial exception, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
The claim does not recite an improvement to computer technology or any other technology. Considered individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application.	

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.
	
	Claims 1-4, 7-12, 15-19 and 21-23 do not amount to significantly more than the abstract idea for the same reasons that they do not integrate the abstract idea into a practical application given above with respect to Step 2A, Prong 2.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 16-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over “Rajapakse” (Neural Information Processing: Research and Development) in view of “Olshausen” (Sparse Coding with an Overcomplete Basis Set: A Strategy Employed by V1?), further in view of “Convertino” (Focus of Expansion Estimation with a Neural Network), and further in view of “Gabardos” (US 9,152,915 B1).

	Regarding claim 1, Rajapakse teaches 
	A method for efficient neuromorphic population coding, comprising: (Rajapakse page 39 heading “Convolutional Spiking Neural Network for Robust Object Detection with Population Code Using Structured Pulse Packets”. Spiking neural networks are neuromorphic configurations.) 
	evaluating, …, individual input stimuli instances  (Rajapakse page 41, fig 1 input lines are thin individual inputs) among a set of input stimuli (input image) using a set of feature encoding units (feature encoding units are the feature detection blocks in the line segment detector) to generate a population of encoded feature values for each of the individual input stimuli; (lines to the pooling layer is the encoded feature vector values for each individual input stimuli.)
arranging, …, the population of encoded feature values for each of the individual input stimuli into a population code matrix; and (Rajapakse, page 41, fig 1 pooling the encoded feature vector values at the pooling layer is arranging the values into a population code matrix.)
Rajapakse does not appear to explicitly teach
…by a computing device,…by the computing device,… 
…selecting, by the computing device, a number of basis vectors for use as a set of weights in a neural network when factorizing the population code matrix into a basis element matrix and a contribution coefficient matrix, the number of basis vectors being selected as a measure of sparseness in the basis element matrix against error in prediction of a focus of expansion during reconstruction of the population code matrix; and 
factorizing, by the computing device, the population code matrix into the basis element matrix and the contribution coefficient matrix using the number of basis vectors as an input parameter of the factorizing.
However, Olshausen—directed to analogous art—teaches
…selecting, …, a number of basis vectors for use as a set of weights in a neural network when factorizing the population code matrix into a basis element matrix and a contribution coefficient matrix, (Abstract describes determining a number of basis functions when analyzing data. The Introduction indicates that this may be applied to perform image analysis. The analysis of images is described in detail in the section “IMAGE MODEL” beginning page 3312. Equations (1),  (2), and (3) show models for factorizing of the matrix “b” into the matrices “W” and “I”. The I matrix in either equation (2) or (3) would correspond to a basis element matrix,  the W matrix corresponds to the contribution coefficient matrix, and the b matrix corresponds to the population code matrix. The sentence including the fifth line from the bottom of page 3312 indicates that these values may be used as the weights in a neural network. An exemplary neural network which uses the basis vectors may be seen in Figure 5 and is described in “LEARNING SPARSE CODES”, pages 3315-3316.)
the number of basis vectors being selected to co-optimize for both accuracy…during reconstruction of the population code matrix and encoding density in the basis element matrix for efficiency; and (“LEARNING SPARSE CODES”, especially page 3316, describes the training of the 
factorizing, …, the population code matrix into the basis element matrix and the contribution coefficient matrix using the number of basis vectors as an input parameter of the factorizing. (“LEARNING SPARSE CODES”, especially page 3316, describes the training of the system, which includes determining the sparseness. Figure 5 and description indicates that the training may be performed by considering the neural network shown in figure 5. In particular, the network uses the phi and I vectors, which make up the factorization. That is, the factorization is computed at each round and at each round this is performed using the a_i values, which indicates the number of basis vectors given non-zero weight.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Rajapakse to use factorization to determine neural network weights as taught by Olshausen because this method allows for the extraction of statistically independent and meaningful structures in images which are robots and resemble those determined by people as described by Olshausen in the conclusion.
The combination of Rajapakse and Olshausen does not appear to explicitly teach
…by a computing device,…by the computing device,… by the computing device…by the computing device
… in prediction of a focus of expansion
	However, Convertino—directed to analogous art—teaches
	… in prediction of a focus of expansion (Abstract describes using a neural network to determine a focus of expansion. The introduction describes determining a focus of expansion for determining a heading direction and time to collision computation in a robot. Section 2 provides an overview of Focus of Expansion. Section 3 provides an overview of the neural network used to estimate focus of expansion.)
	Rajapakse and Convertino are analogous art because Rajapakse is interested in performing image analysis in the context of motion and Convertino is directed to performing image analysis by predicting focus of expansion. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Rajapakse and Olshausen to compute the focus of expansion as taught by Convertino because Focus of Expansion may be used to compute the heading direction and time to collision, which are important parameters for a robotic motion control strategy as described by Convertino in the right hand paragraph on page 1693. Moreover, neural networks provide a noise tolerant way to estimate focus of expansion as described by Convertino in the conclusion.
	The combination of Rajapakse, Olshausen and Convertino does not appear to explicitly teach
	…by a computing device,…by the computing device,… by the computing device…by the computing device 
	However, Gabardos teaches
	…by a computing device,…by the computing device,… by the computing device…by the computing device (Gabardos, Figures 11B-C shows a block diagram illustrating a neuromorphic computerized system for performing image analysis. Column 1, line 66 through column 2 line 12 describe a method performing neuromorphic coding using a processor.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Rajapakse to use a computer implementation as taught by Gabardos because it may “simplify and improve control tasks for a wide assortment of control applications including, without limitation, industrial control, adaptive signal processing, navigation, and robotics” (Gabardos, Column 29, lines 25-29). Moreover, it would have been obvious to implement the methods using computers (including computing devices, computing systems 

	Claim 9 is substantially similar to claim 1 and is rejected with the same rationale, mutatis mutandis, in view of Gabardos further teaching:
	A system for efficient neuromorphic population coding, comprising: a memory device comprising computer-readable instructions stored thereon; and a computing device configured through execution of the computer-readable instructions, to: (Gabardos, Figures 11B-C shows a block diagram illustrating a neuromorphic computerized system for performing image analysis. Column 1, line 66 through column 2 line 12 describe a method performing neuromorphic coding using a processor. Gabardos, column 18, lines 33-48: “In one or more implementations, methods 600, 620, 700, 800,820,900, and/or 920 may be implemented in one or more processing devices (e.g., a digital processor, an analog processor, a digital circuit designed to process information, an analog circuit designed to process information, a state machine, and/or other mechanisms for electronically processing information). The one or more processing devices may include one or more devices executing some or all of the operations of method 600, 620, 700, 800, 820, 900, and/or 920 in response to instructions stored electronically on an electronic storage medium. The one or more processing devices may include one or more devices configured through hardware, firmware, and/or software to be specifically designed for execution of one or more of the operations”.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Claim 17 is substantially similar to claim 1 and is rejected with the same rationale, mutatis mutandis, in view of Gabardos further teaching:
	A non-transitory computer-readable medium including computer-readable instructions for efficient neuromorphic population coding stored thereon that, when executed by a computing device, directs the computing device to perform a method, comprising: (Gabardos, Figures 11B-C 
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 2, 10, and 18, the rejection of claims 1, 9 and 17 is incorporated herein. Furthermore, Rajapakse teaches 
	further comprising generating a set of input stimuli to cover a range of features in a feature space. (Rajapakse pg 43 “These features (fragments of images) for training are extracted from face images and thereby underwent some Affine transform to ensure robustness to size or orientation change for the detection of respective local features.”)

	Regarding claim 3 and 11, the rejection of claims 2 and  10 are incorporated herein. Furthermore, Rajapakse teaches
	wherein the set of input stimuli comprises at least one translational, rotational, or deformational optic flow stimuli. (Rajapakse pg 43 “These features (fragments of images) for training are extracted from face images and thereby underwent some Affine transform to ensure robustness to size or orientation change for the detection of respective local features.”)

	Regarding claims 4 and 12, the rejection of claims 2 and 10 is incorporated herein. Furthermore, Rajapakse teaches 
	wherein the set of input stimuli comprises at least one facial-related feature stimuli. (Rajapakse pg 43 “These features (fragments of images) for training are extracted from face images and 

	Regarding claim 5, the rejection of claim 2 is incorporated herein. Furthermore, Rajapakse teaches
	further comprising evaluating a set of training stimuli against the … using a learning method to determine the set of weights in the neural network to perform a task. (Rajapakse pg 119 third para “During the training of the network, the value of each weight is adjusted in order to minimize the specified squared error by using the temporal backpropagation algorithm [12].”  The training data is run through with a certain set of weights and then the error is calculated and used to train/adjust the weights of the neural network to lower the error, this is applicants evaluating a training stimuli against the weight matrix using the backpropagation learning method to adjust/determine a set/matrix of weights to perform the task of facial recognition.)  	
	Rajapakse doesn’t teach a basis element matrix, but Olshausen teaches
	basis element matrix. (Abstract describes determining a number of basis functions when analyzing data. The Introduction indicates that this may be applied to perform image analysis. The analysis of images is described in detail in the section “IMAGE MODEL” beginning page 3312. Equations (1),  (2), and (3) show models for factorizing of the matrix “b” into the matrices “W” and “I”. The I matrix in either equation (2) or (3) would correspond to a basis element matrix,  the W matrix corresponds to the contribution coefficient matrix, and the b matrix corresponds to the population code matrix. The sentence including the fifth line from the bottom of page 3312 indicates that these values may be used as the weights in a neural network. An exemplary neural network which uses the basis vectors may be seen in Figure 5 and is described in “LEARNING SPARSE CODES”, pages 3315-3316.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 8, the rejection of claim 1 is incorporated herein. Furthermore, Rajapakse teaches
	wherein the population code matrix can be converted to a weight matrix compatible with a(Rajapakse pg 39 abs “We propose a convolutional spiking neural network (CSNN) model with population coding for robust object (e.g., face) detection.”  Part of that population code is the weight matrix, see pg 40 “Each layer contains a set of planes in which each neuron has a common local receptive field (i.e., weight sharing).”)  Rajapakse’s weight matrix is compatible with a neuromorphic computing device (since spiking neural networks are neuromorphic))

	Regarding claims 13 and 19, the rejection of claims 10 and 18 is incorporated herein. Furthermore, Rajapakse teaches
	wherein the computing device is further configured to evaluate a set of training stimuli against the …using regression to determine the set of weights in the neural network to perform a task. (Rajapakse pg 119 third para “During the training of the network, the value of each weight is adjusted in order to minimize the specified squared error by using the temporal backpropagation algorithm [12].”  The training data is run through with a certain set of weights and then the error is calculated and used to train/adjust the weights to lower the error, this is applicants evaluating a training stimuli against the weight matrix using the backpropagation learning method to adjust/determine a set/matrix of weights to perform the task of facial recognition.) 
	 Rajapakse doesn’t teach a basis element matrix. However, Olshausen teaches
	 basis element matrix. (Abstract describes determining a number of basis functions when analyzing data. The Introduction indicates that this may be applied to perform image analysis. The analysis of images is described in detail in the section “IMAGE MODEL” beginning page 3312. Equations (1),  (2), and (3) show models for factorizing of the matrix “b” into the matrices “W” and “I”. The I matrix in either equation (2) or (3) would correspond to a basis element matrix,  the W matrix corresponds to the contribution coefficient matrix, and the b matrix corresponds to the population code matrix. The sentence including the fifth line from the bottom of page 3312 indicates that these values may be used as the 
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 16, the rejection of claim 9 is incorporated herein. Rajapakse does not appear to explicitly teach 
	wherein the computing device comprises a neuromorphic computing device.
	However, Gabardos—directed to analogous art—teaches
	wherein the computing device comprises a neuromorphic computing device. (Gabardos, Figures 11B-C shows a block diagram illustrating a neuromorphic computerized system for performing image analysis. Column 1, line 66 through column 2 line 12 describe a method performing neuromorphic coding using a processor.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 21, the rejection of claim 1 is incorporated herein. 
Rajapakse does not appear to explicitly teach
wherein selecting the number of basis vectors comprises selecting a least number of basis vectors to co-optimize for both accuracy during reconstruction of the population code matrix and for density in the basis element matrix.
However, Olshausen—directed to analogous art—teaches
wherein selecting the number of basis vectors comprises selecting a least number of basis vectors to co-optimize for both accuracy during reconstruction of the population code matrix and for density in the basis element matrix. (“LEARNING SPARSE CODES”, especially page 3316, describes the training of the system, which includes determining the sparseness (i.e., number of 
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
	
	Claims 22-23 are substantially similar to claim 21 and are rejected with the same rationale in view of the rejections of claims 9 and 17, mutatis mutandis.

	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “Rajapakse” (Neural Information Processing: Research and Development) in view of “Olshausen” (Sparse Coding with an Overcomplete Basis Set: A Strategy Employed by V1?), further in view of “Convertino” (Focus of Expansion Estimation with a Neural Network), further in view of “Gabardos” (US 9,152,915 B1), and further in view of “Hoyer” (Non-negative matrix factorization with Sparseness Constraints).

	Regarding claim 7, the rejection of claim 1 is incorporated herein. The combination of Rajapakse, Olshausen, Convertino and Gabardos does not appear to explicitly teach 
wherein the factorizing comprises non-negative matrix factorizing.
	However, Hoyer—directed to analogous art--teaches
	wherein the factorizing comprises non-negative matrix factorizing. (Hoyer sec 2 “Non-negative matrix factorization is a linear, non-negative approximate data representation. Let’s assume that our data consists of T measurements of N non-negative scalar variables… V ≈ WH, where each column of H contains the coefficient vector h t corresponding to the measurement vector vt.” W is the basis element matrix with basis vectors.)


	Regarding claim 15, the rejection of claim 9 is incorporated herein. The combination of Rajapakse, Olshausen, Convertino and Gabardos does not appear to explicitly teach
	is further configured to factorize the population code matrix using non-negative matrix factorizing.
	 However, Hoyer—directed to analogous art--teaches
	is further configured to factorize the population code matrix using non-negative matrix factorizing. (Hoyer sec 2 “Non-negative matrix factorization is a linear, non-negative approximate data representation. Let’s assume that our data consists of T measurements of N non-negative scalar variables… V ≈ WH, where each column of H contains the coefficient vector ht corresponding to the measurement vector vt.” W is the basis element matrix with basis vectors.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 2PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARKUS A. VASQUEZ/Examiner, Art Unit 2121